Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an electric machine comprising: 
a stator assembly including a core with windings positioned on the core, the windings including in-slot portions, end turns, and leads, the leads including a first plurality of leads positioned on a first side of the stator assembly and a second plurality of leads positioned on a second side of the stator assembly; and 
a bus bar assembly positioned radially inward from the end turns, the bus bar assembly including a plurality of bus bars, each bus bar connecting at least one of the first plurality of leads to at least one of the second plurality of leads.
The closest related disclosure is to the inventor’s patent (U. S. Patent 11,146,136) based on the parent application 16/681,423.  This is not prior art.  The examiner cited Tsuiki et al. (U. S. Patent 10,153,674) and Jang et al. (U. S. Patent 10,256,693)
Jang et al. (U. S. Patent 10,256,693) is the more pertinent reference, as the cited claim is broader.  Jang et al. teaches a form of stator with teeth, where each tooth is repeatedly wound with a wire, forming a multi-turn winding around each tooth, where the winding ends are connected by a bus bar the bus bar is located inward of the winding.  The winding ends are evenly distributed with the positions of the teeth. The applicant’s invention is different in the sense that it regards a stator comprising windings positioned in slots of the core, the leads including a first plurality of leads positioned on a first side of the stator assembly and a second plurality of leads positioned on a second side of the stator assembly.  The types of windings in the slot type stator core feature wave or lap winding where because of the winding that traverse around the stator and the strands can be configured to start and end at desired positions, such as cited first and second side of the stator.   As such, claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-13 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 14 is allowable for an electric machine comprising: 
a stator assembly including a core with windings positioned on the core, the windings including in-slot portions, end turns, and leads, the leads extending from one end of the core with ends of the leads extending axially past the end turns; 
a first bus bar including a first arc member; a second bus bar including a second arc member, wherein the second are member is concyclic with the first arc member; and 
a third bus bar including a third arc member, wherein the are member of the third bus bar is radially separated from but concentric with the arc members of the first bus bar and the second bus bar. 
The key limitation is the relationship of the third bus bare being separately concentric with the first and second bus bars.   There is known a pattern of bus bars where each of the bars are consecutively concentric.  See for example Hashimoto et al. (U. S. Patent 9,819,240) and Kato et al. (U. S. Patent 7,518,853).
The arrangement of arc members that are concentric to each other is supportively illustrated with respect to figure 5. Claim 14 is considered to be non-obvious with respect to the closest related prior art. 
Claims 15-18 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 19 is allowable for an electric machine comprising: 
a stator assembly including a core with windings positioned on the core, the windings including in-slot portions, end turns, and leads; 
a first bus bar positioned on a first side of a bus bar assembly, the first bus bar including an arc member with a first phase terminal, a first lead connector, and a second lead connector extending from the arc member; 
a second bus bar positioned on a second side of the bus bar assembly opposite the first side, the second bus bar assembly including an arc member with a second phase terminal, a first lead connector, and a second lead connector extending from the arc member, wherein the arc member of the second bus bar is concyclic with the arc member of the first bus bar; and 
a third bus bar including an arc member with a third phase terminal, a first lead connector, and a second lead connector extending from the arc member, wherein the arc member of the third bus bar is positioned radially inward from the arc member of the first bus bar and the second bus bar.
Claim 18 is allowable for the allowable subject matter of claim 14 and further distinguishing limitations. 
Claims 19 and 20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 1, 2022